Case 2:18-cr-00009-DWA Document 24 Filed 06/25/20 Page 1 of 4

AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations
Sheet |

UNITED STATES DISTRICT COURT

Western District of Pennsylvania

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. ) (For Revocation of Probation or Supervised Release)
LEONARD WYGANT | |
) Case No. 18-09
) USM No. 06299-087
) James Paulick
) , Defendant’s Attorney
THE DEFENDANT:
WM admitted guilt to violation of condition(s) 1-6 of the term of supervision.
O was found in violation of condition(s) count(s) after denial of guilt.
The defendant is adjudicated guilty of these violations:
Violation Number Nature of Violation Violation Ended
1,2 The defendant shail not commit another federal, state or local 05/22/2018
crime.
3 The defendant shall not possess a firearm, ammunition, 05/22/2018

destructive device, or any other dangerous weapon.

The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

1 The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

 

 

 

Last Four Digits of Defendant’s Soc. Sec. No.: 06/25/2020

Date of Imposition of Judgment
Defendant’s Year of Birth: ts Ck pL toe
City and State of Defendant’s Residence: Signature of Judge

 

Donetta W. Ambrose, Sr. U.S. Dist. Judge

 

Name and Title of Judge

06/25/2020

 

Date
Case 2:18-cr-00009-DWA Document 24 Filed 06/25/20 Page 2 of 4
AO 245D (Rev, 09/19) — Judgment in a Criminal Case for Revocations

 

Sheet 1A
Judgment—Page 2 of 4
DEFENDANT: LEONARD WYGANT
CASE NUMBER: 18-09
ADDITIONAL VIOLATIONS
Violation
Violation Number Nature of Violation Concluded
4 The defendant shall not illegally possess a controlled substance. 05/22/2018
ss) The defendant shall not frequent places where controlled substances are 05/22/2018
illegally sold, used, distributed or administered.
6 The defendant shall not associate with any presons engaged in criminal 05/22/2018

activity and shall not associate with any person convicted of a felony, unless

granted permission to do so by the probation officer.
Case 2:18-cr-00009-DWA Document 24 Filed 06/25/20 Page 3 of 4

AO 245D (Rev, 09/19) Judgment in a Criminal Case for Revocations
Sheet 2— Imprisonment

Judgment — Page 3 of
DEFENDANT: LEONARD WYGANT
CASE NUMBER: 18-09

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :

18 months to be served concurrently with the sentence imposed at 18cr167

LC) The court makes the following recommendations to the Bureau of Prisons:

M The defendant is remanded to the custody of the United States Marshal.

C1 The defendant shall surrender to the United States Marshal for this district:

sat Oo am. O pm. on

 

[] as notified by the United States Marshal.

() The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons;

1 before 2 p.m. on

 

11 as notified by the United States Marshal.
O1 as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 2:18-cr-00009-DWA Document 24 Filed 06/25/20 Page 4 of 4

AO 245D (Rev. 09/19) — Judgment in a Criminal Case for Revocations

Sheet 3 — Supervised Release

Judgment—Page 9-4 oof

DEFENDANT: LEONARD WYGANT
CASE NUMBER: 18-09

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

—

No term of supervised release to be imposed other than that imposed at 18CR167.

MANDATORY CONDITIONS

You must not commit another federal, state or local- crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

O

() The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)

You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)
You must cooperate in the collection of DNA as directed by the probation officer, (check if applicable)
You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
